NOT FOR PUBLICATION                            FILED
                       UNITED STATES COURT OF APPEALS                         JUN 22 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 INDERJIT SINGH,                                     No.    12-73921

               Petitioner,                           Agency No. A089-679-669

    v.
                                                     MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Inderjit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We review for abuse of discretion the denial of a motion to reopen.

Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny the petition for




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review.

      We do not consider Singh’s contentions regarding the agency’s underlying

decisions which were previously reviewed by this court in Singh v. Holder, 535 F.

App’x 551 (9th Cir. July 31, 2013).

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

because it was untimely, see 8 C.F.R. §1003.2(c)(2), Singh failed to establish the

evidence predating his July 2009 immigration hearing was not available and could

not have been discovered or presented at his hearing, see 8 C.F.R. §1003.2(c)(1),

and Singh failed to establish his motion otherwise fell within the regulatory

exception to the time limitation for filing a motion to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi v. Holder, 597 F.3d 983, 988-89 (9th Cir. 2010)

(evidence must be “qualitatively different” to warrant reopening). We reject

Singh’s contention that the BIA ignored his evidence or addressed it improperly.

See Najmabadi, 597 F.3d at 990 (the BIA adequately considered the evidence and

sufficiently announced its decision).

      PETITION FOR REVIEW DENIED.




                                          2                                     12-73921